Citation Nr: 9908629	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased evaluation for a schizophrenic 
disorder, currently rated 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1977 to January 
1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1993 RO rating decision that increased the 
evaluation for the veteran's schizophrenia, undifferentiated 
type, from 10 to 30 percent, effective from November 1991.



FINDINGS OF FACT

1.  The veteran's schizophrenic disorder is manifested 
primarily by difficulty with concentration, occasional 
depression, paranoid ideation, and a propensity to 
decompensate into a psychotic state when under stress, 
producing no more than definite social and industrial 
impairment.

2.  Considerable social and industrial impairment is not 
demonstrated or more closely approximated.

3.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; or impairment of memory, 
judgment, or abstract thinking; is not demonstrated or more 
closely approximated.



CONCLUSION OF LAW


The criteria for a rating in excess of 30 percent for a 
schizophrenic disorder are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Code 9205, effective prior to 
November 7, 1996; § 4.130, Code 9205, effective as of 
November 7, 1996 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1977 to January 
1978.

Service medical records show that the veteran was 
hospitalized in November 1977 with the diagnosis of acute 
schizophrenic reaction.  A medical board concluded that this 
condition precluded the veteran from performing further 
active service.

A May 1979 RO rating decision granted service connection for 
schizophrenia, undifferentiated type, and assigned a 
10 percent rating for this condition under diagnostic code 
9205, effective from January 1978.  The 10 percent rating 
remained in effect until the August 1993 RO rating decision 
increased it to 30 percent.

Private medical records reveal that the veteran was treated 
for psychiatric problems in 1991.  A summary of his 
hospitalization in November 1991 shows that he was admitted 
for treatment of an acute manic episode.  At the time of 
admission, his mental status was quite pressured, labile, and 
grandiose.  He talked about the recent nomination for 
president, and a need to got to the Pentagon.  There was 
massive denial of illness.  He was oriented times three and 
his memory was intact.  His affect was appropriate to 
content.  He was somewhat euphoric and denied suicidal ideas.  
He was treated with medication and discharged in much 
improved condition.  He was recommended for follow up 
treatment.  The diagnosis was bipolar disorder, manic.

A report of the veteran's VA psychiatric examination in 
November 1992 notes that he received essentially no 
psychiatric treatment from the time of his separation from 
service until 1991.  He was oriented to time, place, person, 
and situation.  He denied any current auditory or visual 
hallucinations.  He was not having delusional thoughts.  He 
admitted to paranoid feelings in the past, i.e. that "my 
life was in danger, people were out to get me."  He spoke in 
a normal tone of voice.  His affect was appropriate to the 
content of what he was saying.  There was no pressure of 
speech.  There was no flight of ideas.  He seemed 
psychologically minded and was insightful to the point of 
recognizing that he had a chronic psychiatric illness.  His 
judgment was good.  He was leery of establishing friendships.  
He was not currently on psychotropic medication.  He was not 
currently on psychotherapy.  It was noted that the veteran 
had a schizoaffective disorder or manic depressive disorder 
that was most likely a continuation of the schizophrenia 
treated in service.

A letter from a former employer of the veteran was received 
in April 1993.  This letter is to the effect that the veteran 
had to leave employment in late 1990 due to stress.

VA medical reports show that the veteran was treated and 
examined for various conditions between 1993 and 1997.  The 
more salient medical reports with regard to his claim for an 
increased evaluation for the psychiatric condition are 
discussed in the following paragraphs.

A report of the veteran's VA treatment in September 1993 
shows that he was nervous and afraid of having another 
psychiatric breakdown.  It was noted that he had gone off 
psychiatric medication in 1992.  His affect was full.  His 
mood was euthymic.  His thought process was logical.  He 
wanted help dealing with his emotions.  The impression was 
history of bipolar disorder.  He was recommended for 
outpatient therapy.  A report of his outpatient visit in 
November 1993 notes that his mental status was completely 
within normal limits.  He was concerned about future episodes 
of manic depressive illness.  The impression was manic 
depressive illness, in remission.

A VA report of the veteran's psychiatric examination in 
November 1995 notes that he had been unemployed for the last 
2 months and that he was currently in training to be a 
medical office insurance specialist.  He reportedly lived 
with his wife and a 4-year-old daughter.  He was not on any 
psychiatric treatment.  He reported memory problems and poor 
concentration.  He reported episodes of feeling sad, 
depressed, and irritable at times with yelling at relatives.  
At other times he had increased energy.  His mood was 
euthymic.  His affect was somewhat blunted and constricted in 
range.  His thought processes presented no abnormalities.  He 
was able to communicate and was goal directed.  He denied 
hallucinations.  He denied homicidal ideations and stated 
that he had some guilty feelings most of the time and that he 
had low self esteem.  He did not have any suicidal thoughts.  
Occasionally, he reported thinking that he would be better 
off dead.  He denied any racing thoughts at the time of the 
examination or of grandiose ideas.  The Axis I diagnosis was 
bipolar illness.  The Axis V or GAF (global assessment of 
functioning) score was 65.  It was noted that he had an 
episode of depression in service and a clear episode of mania 
in 1991 with episodes of depression after 1991 that did not 
require hospitalization.  He was on no medications and he was 
recommended for outpatient therapy.

In April 1997, the veteran underwent a VA psychiatric 
examination.  His medical chart was available to the examiner 
for review.  It was noted that he had had one recent episode 
of "nervous breakdown".  It was noted that he had had no 
psychotic decompensation since then, particularly of mania, 
but that he did feel depressed at times.  He reportedly had 
graduated from a program at a technical college and was 
working doing office maintenance type of work.  It was noted 
that he had difficulty with concentration.  He was not taking 
medication for his psychiatric condition and was not having 
any current psychiatric contact.  He spoke comfortably, 
easily, and goal-directed without any sense of pressured 
speech, tangentiality, looseness of association or unusual 
content.  His ability to concentrate was not grossly impaired 
during the interview, but it was noted that the environment 
of the interview did not produce the stress of his work 
environment.  He denied auditory or visual hallucinations.  
There was no gross evidence of delusional thinking, although 
it was quite clear that the veteran had poorly formulated 
ideas of reference typified by his statement "I try to stay 
away from people."  He denied any suicidal or homicidal 
ideations.  He reported a variety of depressed feelings 
having to do with guilt about his previous manic episode.  He 
lived in a small house with his wife and daughter.  He 
reported getting along well with his wife and okay with his 
daughter.  He was not interested in being involved with other 
people other than one of his wife's uncles.  Since the 
veteran had not had a significant manic episode within the 
last 6 years, the examiner suggested the diagnosis of schizo-
affective disorder.  It was noted that the veteran had a 
serious underlying psychiatric illness that manifested itself 
in difficulty with concentration, a need to isolate himself 
socially, some paranoid ideation, and a clear propensity to 
decompensate into a psychotic state when under stress.  The 
Axis I diagnosis was schizophrenic disorder (probably schizo-
affective).  The GAF score was 65.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The evidence indicates that the veteran's psychiatric 
disability has been variously classified.  The most recent VA 
medical examination has classified his illness as 
schizophrenic disorder, probably schizo-affective, and the 
Board will evaluate the veteran's psychiatric condition under 
the current diagnostic code for "[s]chizophrenia, residual 
type; other and unspecified types" (9205), as did the RO.  
In any event, the criteria for schizoaffective disorder 
(9211) are identical to the criteria for schizophrenia, 
residual type, etc.

A 10 percent evaluation is warranted for schizo-affective 
disorder with symptoms that produce mild social and 
industrial impairment.  A 30 percent evaluation requires 
definite impairment of social and industrial adaptability.  A 
50 percent rating requires considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation 
requires symptomatology that is less than that required for a 
100 percent evaluation, but that nevertheless produces severe 
impairment of social and industrial adaptability.  A 
100 percent evaluation requires active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability.  38 C.F.R. § 4.132, diagnostic code 9205, 
effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

The regulations for the evaluations of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9405, effective 
November 7, 1996, schizophrenia, unspecified type, will be 
rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The veteran asserts that he lost a job due to stress caused 
by his psychiatric disability and this evidence is 
corroborated by a statement from a former employer received 
in 1993 to the effect that the veteran left a job in 1990 
because of stress.  The evidence, however, reveals that the 
veteran completed a vocational program in the early 1990's 
and is now working.  

The report of his VA psychiatric examination in April 1997 
indicates that the veteran gets along with his wife and 
daughter, but generally avoids people.  The examiner who 
conducted this examination concluded that the veteran's need 
to isolate himself socially was a manifestation of his 
schizophrenia.

The medical evidence reveals that the veteran was 
hospitalized for 19 days for treatment of a manic episode in 
November 1991 which was treated with medication and post-
hospital outpatient treatment and medication until early 
1992, but the reports of his treatment and evaluations since 
then reveal that the veteran uses no psychotropic medication 
and has received only sporadic outpatient therapy.  The 
report of his VA psychiatric examination in November 1992 
indicates that he was using no psychotropic medication and 
was not then receiving psychotherapy.  The report of his VA 
medical evaluation in November 1993 indicates that his mental 
state was completely within normal limits.

The report of the veteran's VA psychiatric examination in 
November 1995 notes that his affect was somewhat blunted and 
constricted in range, and that he had some depression.  He 
also complained of irritability and of difficulty getting 
along with relatives.  At the time of his VA psychiatric 
examination in April 1997, he was found to have some 
difficulty with concentration, some degree of paranoia, a 
need to isolate himself socially, and a propensity to 
decompensate into a psychotic state when under stress.  At 
the 1995 and 1997 examinations his GAF score was considered 
to be 65, indicative of mild symptoms that produce some 
difficulty in social and occupational functioning.

After consideration of all the evidence, the Board finds that 
the veteran's schizo-affective disorder is manifested 
primarily by difficulty with concentration, poorly formulated 
ideas of reference, occasional depression, paranoid ideation, 
and a propensity to decompensate into a psychotic state when 
under stress that produce no more than definite social and 
industrial impairment.  The Board recognizes that the veteran 
has a propensity to decompensate into a psychotic state when 
under stress, but the evidence indicates that his only post-
service psychiatric breakdown was in 1991, and that his only 
other inpatient hospitalization for treatment of his 
psychiatric condition was in service in 1977.  The 1991 
hospitalization was for less than 21 days, and thus does not 
justify a temporary total disability rating under 38 C.F.R. 
§ 4.29.  Nor does this brief episode justify a higher rating.  
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  The November 1991 was just such an 
episode; while the veteran's general level of disability has 
been much less severe.

The evidence does not reveal the presence of symptoms, such 
as circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; impairment of memory; or 
other symptoms that produce occupational and social 
impairment with reduced reliability and productivity or 
considerable social and industrial impairment are not found.

The evidence indicates that the current 30 percent evaluation 
for the schizo-affective schizophrenic disorder best 
represents the veteran's disability under the criteria of 
diagnostic code 9205, effective prior to or as of November 7, 
1996.  The preponderance of the evidence is against the claim 
for a higher rating for this disorder, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for a schizophrenic disorder is 
denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


